NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with
                               Fed. R. App. P. 32.1



           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                           Submitted November 29, 2007
                            Decided November 29, 2007

                                      Before

                   Hon. JOEL M. FLAUM, Circuit Judge

                   Hon. DANIEL A. MANION, Circuit Judge

                   Hon. DIANE S. SYKES, Circuit Judge

No. 06-3426

UNITED STATES OF AMERICA,                      Appeal from the United States District
    Plaintiff-Appellee,                        Court for the Northern District of
                                               Illinois, Eastern Division
      v.
                                               No. 02-CR-38-2
KHALED OBEID,
    Defendant-Appellant.                       Blanche M. Manning,
                                               Judge.

                                    ORDER

       Khaled Obeid pleaded guilty to conspiracy to possess pseudoephedrine with
knowledge that it would be used to manufacture methamphetamine, see 21 U.S.C.
§§ 846, 841(c)(2), and to conspiracy to launder money, see 18 U.S.C. § 1956(h). The
parties agreed, pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C), that
Obeid would be sentenced to a prison term equal to 55% of the low end of the
applicable guidelines range if the district court accepted the plea agreement. The
parties further agreed to a preliminary guidelines calculation based on a total
offense level of 39 and a criminal history category of I, but stipulated that the
agreement “is not contingent upon the probation officer’s or the Court’s
concurrence” with those calculations. In exchange for concessions made by the
government, Obeid agreed that he would forgo any appeal of his sentence if the
court sentenced him within the statutory maximum.
No. 06-3426                                                                    Page 2

       The district court accepted the plea agreement, but determined at sentencing
that Obeid had a criminal history category of III because he committed the current
offense while under supervision for two prior convictions. Applying that category
against a total offense level of 39, the court calculated a guidelines imprisonment
range of 324 to 405 months. The court sentenced Obeid to 178 months’
imprisonment, a term representing 55% of the low end of the guidelines range.

       Despite his appeal waiver, Obeid filed a notice of appeal, and appointed
counsel now move to withdraw because they cannot discern a nonfrivolous basis for
the appeal. See Anders v. California, 386 U.S. 738, 744 (1967). Obeid responded to
counsel’s motion. See Cir. R. 51(b). Our review is limited to the potential issues
identified by counsel and Obeid. See United States v. Schuh, 289 F.3d 968, 973-74
(7th Cir. 2002).

       Counsel inform us that Obeid wishes to argue that his guilty pleas should be
set aside on the ground that he does not understand English and there was no
interpreter present at the plea colloquy. This representation is surprising because,
in his Rule 51(b) response, Obeid urges that we ignore the appeal waiver but
otherwise allow the plea agreement to stand. Nonetheless, given Obeid’s apparent
vacillation, it was appropriate for appellate counsel to evaluate whether Obeid
might challenge the voluntariness of his guilty pleas. Cf. United States v. Knox, 287
F.3d 667, 670-71 (7th Cir. 2002). Normally, we would evaluate a challenge to the
voluntariness of a guilty plea by assessing whether the district court substantially
complied with Rule 11. See Fed. R. Crim. P. 11(b); United States v. Blalock, 321
F.3d 686, 688 (7th Cir. 2003); Schuh, 289 F.3d at 975. But because Obeid did not
move to withdraw his pleas in the district court, our review would be for plain error
only. See United States v. Villareal-Tamayo, 467 F.3d 630, 632 (7th Cir. 2006).

       The district court has wide discretion to determine whether an interpreter is
necessary for a defendant who primarily speaks a language other than English.
United States v. Febus, 218 F.3d 784, 791-92 (7th Cir. 2000). At the start of the plea
colloquy, the court noted that English is not Obeid’s first language and asked if he
would like an interpreter. Obeid declined, explaining that he understood what the
court was saying and that he did not need an interpreter. Obeid’s counsel
confirmed that he had no difficulty communicating with his client in English. The
prosecutor noted that Obeid, who was cooperating with government agents, is
fluent in English and had declined all prior offers to have an interpreter present.
The complete transcript of the plea colloquy confirms that Obeid answered all of the
court’s questions without hesitation or any hint of misunderstanding. Accordingly,
counsel correctly concludes that it would be frivolous to argue that the absence of an
interpreter prevented Obeid from entering voluntary guilty pleas. See, e.g., Nunez
v. United States, 495 F.3d 544, 546 (7th Cir. 2007).
No. 06-3426                                                                   Page 3

       Counsel next ask whether there is any basis on which Obeid could attack his
sentence. But in the written plea agreement Obeid expressly waived his right to
appeal any sentence within the statutory maximum. The court imposed a sentence
that falls more than five years below the statutory maximum. See 21 U.S.C.
§ 841(c)(2). Because Obeid’s appeal waiver stands or falls with his guilty pleas,
counsel properly conclude that any potential challenge to Obeid’s sentence would be
frivolous. See Nunez, 495 F.3d at 547; United States v. Whitlow, 287 F.3d 638, 640
(7th Cir. 2002).

       In his response, Obeid asserts that his appeal waiver is unenforceable
because, according to him, the district court told him during the colloquy that he
retained the right to appeal his sentence. Even ignoring the futility of his attempt
to sever the appeal waiver from the rest of the plea agreement, see United States v.
Hare, 269 F.3d 859, 860-61 (7th Cir. 2001), Obeid’s assertion is belied by the
transcript. Although the court pointed out that ordinarily Obeid would have the
right to appeal his sentence, the court also explained that Obeid was giving up that
right as long as “the sentence that you ultimately get is within the statutory
maximum.” The court asked Obeid if he understood that he was waiving his right
to appeal his sentence, and Obeid said that he did. Accordingly, the potential
argument that Obeid identifies is frivolous.

      Obeid also asserts that he is entitled to resentencing before a different judge
because, according to him, the government breached the plea agreement when it
urged the district court not to consider Obeid’s argument that he should receive a
sentence reduction beyond the agreed-upon 55%. But we would consider an
argument that the government breached the agreement only to the extent that it
would result in setting aside the entire agreement. See United States v. Cieslowski,
410 F.3d 353, 361-62 (7th Cir. 2005); Whitlow, 287 F.3d at 640. Because Obeid
seeks only resentencing, he has waived the right to urge the argument. See
Cieslowski, 410 F.3d at 361-62.

       The remainder of the potential challenges that Obeid identifies are either too
frivolous to mention or barred by his appeal waiver. We therefore GRANT counsel’s
motion to withdraw and DISMISS the appeal.